Citation Nr: 0713432	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  00-22 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Manchester, New Hampshire 
(RO).

A July 2003 decision of the Board denied entitlement to 
service connection for a respiratory disorder, a blood 
disorder, and a renal disorder, all to include as due to 
exposure to ionizing radiation.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2006, the Board's July 2003 
decision was affirmed with regard to the veteran's claims for 
service connection for a respiratory disorder and a renal 
disorder.  However, with regard to the issue of entitlement 
to service connection for a blood disorder, the Court found 
that the Board had correctly denied service connection for 
monoclonal gammopathy of undetermined significance (MGUS), 
but vacated and remanded the issue of entitlement to service 
connection for multiple myeloma.  

A letter was sent to the veteran and his attorney on December 
4, 2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  Neither 
the veteran nor his attorney has responded.


FINDINGS OF FACT

1.  The record contains evidence that the veteran's exposure 
to ionizing radiation in service was in the amount of 0.00 
gamma rem.

2.  The veteran has a current diagnosis of multiple myeloma.

3.  The medical evidence of record does not relate the 
veteran's multiple myeloma to his military service.



CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by 
service, and cannot be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for multiple myeloma, to include as due to 
exposure to ionizing radiation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Because the pertinent regulations concerning VA's 
duties to notify and assist were not enacted until 2000, 
notification of these duties prior to the initial 
adjudication of the veteran's claim was impossible.  However, 
a letter dated in June 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in August 2002.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
337 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d) (3) as a veteran who, while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(b) (i), (ii).  
Diseases specific to radiation-exposed veterans include 
multiple myeloma.  38 C.F.R. § 3.309(d) (2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  Pursuant to 38 C.F.R. § 3.311, "radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation, and specifically includes multiple 
myeloma.  38 C.F.R. § 3.311(b) (2) (i)-(xxiv).  


Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a) (2).  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii).

In this case, there is no objective evidence that the veteran 
was exposed to ionizing radiation during service.  The record 
contains the Radiological Clearance Report and related 
documents, which are dated in 1946 and are thus 
contemporaneous to Operation Crossroads, the nuclear testing 
event during which the veteran alleges he was exposed to 
ionizing radiation.  Specifically, a September 1946 document 
notes that the veteran's ship was not exposed to ionizing 
radiation, as it was in Bikini Lagoon for too short an 
interval to warrant suspicion; another September 1946 record 
notes that the ship had unnecessarily been put on a list of 
suspected radiologically unsatisfactory ships, and removal 
from that list was recommended.  Further, an October 1946 
document notes that the veteran's ship had been monitored and 
no contamination was detected; it was recommended that an 
unconditional radiological clearance be granted.

Additionally, as noted above, when a search for dosimetry 
data reveals no record of radiation exposure, a scientific 
dose reconstruction must be conducted; this was accomplished 
in October 2001.  At that time, the dose reconstruction 
indicated that the veteran would have received a probable 
dose of 0.0 rem gamma; due to the distance of the veteran's 
ship from "ground zero," he had virtually no potential for 
exposure to neutron radiation, and no potential for internal 
exposure based on his unit's activities.  The related 
Executive Summary from the National Academy of Sciences' 
report concerning the history of the veteran's ship during 
Operation Crossroads noted that 6 hours after the second test 
explosion, the veteran's ship anchored in Bikini Lagoon for 4 
hours.  However, no one aboard the veteran's ship was badged 
for the operation, and there was no evidence that those 
aboard would have been exposed.  Accordingly, the Board 
concludes that no objective evidence exists that the veteran 
was exposed to ionizing radiation during service.

To that end, and as noted above, this case was remanded by 
the Court in February 2006, in part so that the Board could 
adequately analyze the November 2001 opinion of Dr. G. G., a 
VA physician.  In pertinent part, his opinion states that the 
veteran "is suffering from a progression of his hematologic 
disorder previously characterized as [MGUS].  I believe he no 
longer strictly fits the definition of that disorder and most 
likely has a form of multiple myeloma."  This opinion is in 
contrast to the VA examiner's conclusion in August 2002 that 
the veteran did not have a confirmed diagnosis of multiple 
myeloma.

Nevertheless, service connection for multiple myeloma is only 
warranted on a presumptive basis under 38 C.F.R. § 3.309(d) 
(2) and 38 C.F.R. § 3.311(b) (2) when exposure to ionizing 
radiation is shown by the evidence of record.  In this case, 
such exposure has not been shown.  Accordingly, despite 
evidence of a current diagnosis of a radiogenic disease, 
service connection for multiple myeloma on a presumptive 
basis is not warranted.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d at 1043-44, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

With respect to a claim for service connection for multiple 
myeloma due to other than ionizing radiation exposure, there 
is no evidence of multiple myeloma in service or for many 
years after service discharge.  Although the veteran's 
service medical records show evidence of an episode of acute 
blood poisoning in service in 1946, the next evidence of any 
blood disorder is diagnoses of plasma cell dyscrasia and MGUS 
dated in October 2000, more than 50 years later.  Moreover, 
service connection for MGUS was denied by the Board in July 
2003, and that decision affirmed by the Court in February 
2006.  To that end, although the aggregate of the medical 
evidence shows that the veteran's MGUS eventually progressed 
into multiple myeloma, to include Dr. G. G.'s November 2001 
opinion as discussed above, no competent nexus opinion links 
his diagnosed multiple myeloma to his military service or to 
any incident therein.  

Although Dr. G. G. provided a diagnosis of multiple myeloma 
in November 2001, the Board finds that Dr. G. G.'s October 
2000 and his November 2001 opinions are not competent 
evidence of a nexus between the veteran's multiple myeloma 
and his military service.  Because the evidence of record has 
not shown that the veteran was exposed to radiation while on 
his ship, any inference of the veteran's multiple myeloma 
being related to service, in Dr. G. G.'s opinions, is based 
on the veteran's reported history of ionizing radiation 
exposure.  As the opinions are premised upon an 
unsubstantiated account of that exposure, they are of no 
probative value beyond that of the diagnoses given therein.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, since 
there is no evidence of multiple myeloma in service or at 
service discharge, no continuity of any blood disorder 
between service and October 2000, and no medical evidence of 
a causal connection between the veteran's multiple myeloma 
and service, the criteria for service connection have not 
been met.

Finally, the veteran has consistently asserted, in hearings 
at the RO and before the Board, as well as in multiple 
written statements, that his multiple myeloma was caused by 
radiation exposure in service.  However, it is now well-
established that a layperson, such as the veteran, is not 
qualified to render medical opinions regarding diagnoses or 
etiology of medical disorders.  As such, his opinion to that 
effect lacks probative value.  See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Further, the veteran has submitted 
significant amounts of publications, to include a videotape 
concerning Operation Crossroads, in support of his claim.  
However, these media do not specifically address the veteran 
individually, and are accordingly not probative to the issue 
on appeal.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Because there is no objective evidence that the veteran was 
exposed to radiation during service, and there is no opinion 
in the record directly relating his multiple myeloma to his 
military service, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for multiple myeloma, to include as due to 
exposure to ionizing radiation, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


